Title: To James Madison from William Rawle, 18 May 1808
From: Rawle, William
To: Madison, James



Sir,
Philad May 18. 1808

A Case is now depending in Court in which we are counsel for the Marquis de Casa Yrujo, in which we are desirous of proving that he was received and recognized as a public Minister from the Court of Spain to the United States.
As the law requires in all cases the best evidence of any fact necessary to be proved, and as an official certificate from Your office, will be the best evidence of the fact of his reception in that capacity, we take the liberty of requesting from you such a certificate authenticated in the usual manner to be produced in evidence on the trial.  We have the honor to be Sir Your most obedient Servts.

J. Ingersoll
W Rawle

